*1337OPINION.
Littleton:
Petitioner introduced the testimony of two witnesses in support of its claim that the property in question had a fair market value on March 1, 1913, of $35,000. The first witness had been actively engaged in the real estate business in Roanoke for forty years. He was thoroughly familiar with real estate market conditions during the period of his experience. He was, also, thoroughly familiar with the property owned by the petitioner, the value of which is here in controversy, as well as other business properties located in Roanoke. He gave it as his opinion that the fair market value of the property in question on March 1, 1913, was between $37,000 and $38,000. The other witness had been actively engaged in the business of buying and selling real estate and in building construction since 1897. He was thoroughly familiar with petitioner’s property and the market value of real estate in Roanoke on March 1, 1913. He gave it as his opinion that the fair market value of the property in question on March 1, 1913, was between $36,000 and $37,500.
Upon the consideration of the testimony of these witnesses and the reasons given by them in support of their opinions of the values, the Board is of the opinion that the fair market value of petitioner’s property on March 1, 1913, was $35,000 as claimed by the petitioner.

Judgment will be entered on 15 days' notice, under Rule 50.